THOMPSON, Judge,
dissenting.
I must respectfully dissent. I note that although the trial court purported to award the wife one-half of the husband’s retirement benefits that had been accumulated during the parties’ 20-year marriage, that award was a nullity. See Crawford v. Crawford, 876 So.2d 1167, 1168 (Ala.Civ. App.2003) (“an award ... [of] Tier I [railroad retirement] benefits is prohibited by federal law”). After careful consideration, I have concluded that the property division, even if it properly included those Tier I railroad retirement benefits, disproportionately favors the husband and is inequitable.
MURDOCK, J., concurs.